Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3, 5-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US20170074634 to Yoon et al. (Yoon) in view of US20150188198 to Bonhomme et al. (Bonhomme) and in further view of JP4581481B2 to Yamamoto et al. (Yamamoto).
	Regarding Claim 1: The reference of Yoon discloses:
“An apparatus for predicting deformation of a battery module, caused by swelling of a secondary battery, the battery module having at least one secondary battery in a module case” (Here the change in the thickness if the battery is the equivalent of swelling - Fig. 2; para 0008 – “the present disclosure is directed to providing an apparatus and a method for measuring a thickness of a secondary battery cell, which are capable of measuring and predicting a change in the thickness of the secondary battery cell, or a behavior of the secondary battery cell, when the secondary battery cell is in actual use or in storage”), the apparatus comprising: 
“a cell evaluation module configured to derive a relationship between a thickness change amount and a reaction force for a single secondary battery” (para 0065 – “The apparatus for measuring a thickness of the secondary battery cell according to an exemplary embodiment may be used to observe the changes in the thickness of the secondary battery cell 10 and the behavior thereof while the secondary battery is in the state of being in actual use”; para 0066 – “while the secondary battery cell 10 is being charged or discharged, the controller 60 may determine (i.e. derive a relationship) a thickness measurement value of the secondary battery cell 10 and a measurement value of the pressurization force applied to the pressurizing plate 30 (i.e. a reaction force) , using the measurement means 51, 53 continuously or intermittently.”); 
“a case evaluation module configured to derive a relationship between a load applied to the module case and a width change amount of the module case” (para 0066 – “the controller 60 (i.e. a case evaluation module) may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force (i.e. a load applied to the module case) of the secondary battery cell 10, and the changing behavior of the thickness (i.e. a width change amount of the module case) and the pressurization force according to the measuring conditions”; para 0075 – “the controller 60 may determine a distance L2 between the driving block 42 and the pressurizing plate 30 using the measurement means 51, and then determine an expanded thickness t2 of the secondary battery cell 10 with the equations described above using the determined distance L2, and H0, L0, t0 stored in the memory 62, and store the expanded thickness t2 in the memory 62”).
The reference of Yoon is silent on “a prediction module configured to predict a deformation amount of the battery module by using the relationship between the thickness change amount and the reaction force of the secondary battery, derived by 
However, the reference of Bonhomme in the similar field of endeavor of the
battery life estimation, discloses:
“a prediction module configured to predict a deformation amount of the battery module by using the relationship between the thickness change amount and the reaction force of the secondary battery, derived by the cell evaluation module” (Figs. 6-10; para 0029 – “present embodiments provide systems and methods for life estimation for lithium ion battery modules based on mechanical forces generated by the battery cells (e.g., due to swelling”) (i.e. prediction module); para 0068 – “when the battery module 28 ages (e.g., experiencing more and more battery cycles), the swelling force may have a general trend of increase with respect to the life time (or number of battery cycles) (i.e. predicting a deformation amount of the battery module) … As illustrated, FIG. 10 includes a first curve 134 reflecting the change of the swelling force at the maximum state of change of battery cycles with respect to the life time of the battery module 28. Similarly, FIG. 10 also includes a second curve 136 reflecting the change of the swelling force at the minimum state of change of battery cycles with respect to the life time of the battery module 28. Both of the first curve 134 and the second curve 136 may have a generally increasing trend with respect to the life time of the battery module 28.” (i.e. using the relationship between the thickness change amount and the reaction (or swelling) force of the secondary battery); Claim 6 – “the force gauge is positioned externally relative to a casing of the battery cell and configured to measure the force along a direction of the swelling of the cell stack”).
Both references of Yoon and Bonhomme are silent on “the relationship between the load and the width change amount of the module case, derived by the case evaluation module”.
However, the reference of Yamamoto discloses:
“the relationship between the load and the width change amount of the module case, derived by the case evaluation module” (Here the laminated body is the equivalent of the module case – para 0007 – “The flat plate battery and the end plate are laminated and the same. A load is repeatedly applied to the laminated body in the thickness direction, and then the laminated body is restrained”; Fig. 5; para 0018 – “Next, the effectiveness of repeated loading will be described. The present inventor repeatedly applied a load to one of the laminated secondary batteries and investigated the change in the thickness thereof (i.e. the relationship between the load and the width change amount of the module case). For example, when a load of up to 10 kN was repeatedly applied to a secondary battery called a 308-type cell, the thickness changed as shown in FIG. [5]. The thickness before applying the load was about 16 mm, and it was compressed to about 14.2 mm by the first load as shown in the graph d1. After that, when the load was returned to 0, it returned to about 15.1 mm, which is the starting point of the second graph d2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation 
Regarding Claim 2:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
The reference of Yoon further discloses:
“wherein the cell evaluation module derives the relationship between the thickness change amount and the reaction force in a singular curve form” (Here the measurements stored by the controller in the memory, can be at any time plotted as a single curve - para 0066 – “the controller 60 (i.e. the cell evaluation module) may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10, and the changing behavior of the thickness and the pressurization force according to the measuring conditions” (i.e. the relationship between the thickness change amount and the reaction force)).
Regarding Claim 3:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 2 (see the rejection for Claim 2).
The reference of Yamamoto further discloses:
“wherein the case evaluation module derives the relationship between the load and the width change amount of the module case in a singular curve form” (Here Fig. 5 shows several single curves for the relationship between the load and the width change amount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme combination, as taught by Yamamoto, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.
Regarding Claim 5:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
The reference of Bonhomme further discloses:
“wherein the battery module includes a plurality of secondary batteries” (Figs. 4-6 and 8), and
“the prediction module converts the relationship between the thickness change amount and the reaction force for a single secondary battery, derived by the cell evaluation module, into a relationship between the thickness change amount and the reaction force for all secondary batteries included in the battery module, and predicts a deformation amount of the battery module by using the converted relationship between the thickness change amount and the reaction force for all secondary batteries” (Figs. 6-10; para 0010 – “The battery module also includes a force gauge in mechanical communication with the cell stack and configured to measure a force generated by a swelling of the cell stack. The battery module also includes a control module configured to receive data indicative of the force and to estimate a remaining usable life of the battery module based on the data” (i.e. the relationship between the thickness change amount and the reaction force for a single secondary battery); para 0029 – “present embodiments provide systems and methods for life estimation for lithium ion battery modules based on mechanical forces generated by the battery cells (e.g., due to swelling”); para 0068 – “when the battery module 28 ages (e.g., experiencing more and more battery cycles), the swelling force may have a general trend of increase with respect to the life time (or number of battery cycles)” (i.e. predicts a deformation amount of the battery module by using the converted relationship between the thickness change amount and the reaction force for all secondary batteries, which is clearly shown in Fig.8); para 0031 – “a force-measuring device or sensor, such as a force transducer, may be coupled externally to a casing of one or more lithium ion battery cells in a lithium ion battery module. The force-measuring device may measure the force collectively generated by the one or more lithium ion battery cells (e.g., from swelling) and applied to the casing of the one or more lithium ion battery cells” (i.e. a relationship between the thickness change amount and the reaction force for all secondary batteries included in the battery module)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught 
Regarding Claim 6:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
The reference of Bonhomme further discloses:
“wherein the secondary battery is provided to stand vertically and arranged to be stacked in a lateral direction in the module case” (see Figs. 4-6 and 8), and
“wherein the case evaluation module derives a relationship between a width change amount and a load applied to right and left sides of the module case” (Fig. 8 shows the swelling pronounced on both sides of secondary batteries; para 0010 – “The battery module also includes a force gauge in mechanical communication with the cell stack and configured to measure a force generated by a swelling of the cell stack”; para 0031 – “a force-measuring device or sensor, such as a force transducer, may be coupled externally to a casing of one or more lithium ion battery cells in a lithium ion battery module. The force-measuring device may measure the force collectively generated by the one or more lithium ion battery cells (e.g., from swelling) and applied to the casing of the one or more lithium ion battery cells” (i.e. a relationship between a width change amount and a load applied to right and left sides of the module case)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught 
Regarding Claim 7:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
The reference of Bonhomme further discloses:
“wherein the module case includes two end plates having a plate shape and respectively located at both ends of the secondary battery in a stacking direction” (Fig. 4; para 0055 – “left and the right retaining walls 90, 88 for assembly”), and
“wherein the case evaluation module derives a relationship between a width change amount and a load applied to the end plates” (para 0066 – “the controller 60 (i.e. the case evaluation module) may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10 (i.e. derives a relationship), and the changing behavior of the thickness and the pressurization force according to the measuring conditions” (i.e. between a width change amount and a load applied  to the end plates); para 0075 – “the controller 60 may determine a distance L2 between the driving block 42 and the pressurizing plate 30 using the measurement means 51, and then determine an expanded thickness t2 of the secondary battery cell 10 with the equations described above using the determined distance L2, and H0, L0, t0 stored in the memory 62, and store the expanded thickness t2 in the memory 62”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught by Bonhomme, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.
Regarding Claim 8:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
	The reference of Yamamoto further discloses:
“wherein the prediction module predicts the width change amount of the battery module and the load applied to the module case, as the deformation amount of the battery module” (Fig. 5; Here the laminated body is the equivalent of the module case – para 0007 – “The flat plate battery and the end plate are laminated and the same. A load is repeatedly applied to the laminated body in the thickness direction, and then the laminated body is restrained”; Fig. 5; Here the prediction can be made using the curves on Fig. 5; para 0018 – “Next, the effectiveness of repeated loading will be described. The present inventor repeatedly applied a load to one of the laminated secondary batteries and investigated the change in the thickness thereof. For example, when a load of up to 10 kN was repeatedly applied to a secondary battery called a 308-type cell, the thickness changed as shown in FIG. [5] (i.e. the change in thickness is the equivalent of the . The thickness before applying the load was about 16 mm, and it was compressed to about 14.2 mm by the first load as shown in the graph d1. After that, when the load was returned to 0, it returned to about 15.1 mm, which is the starting point of the second graph d2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught by Yamamoto, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.
Regarding Claim 9:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
The reference of Yamamoto further discloses:
“further comprising: a verification module configured to compare the deformation amount of the battery module, predicted by the prediction module, with a reference value stored in advance” (i.e. the reference value is 10 kN mentioned in the quote - para 0021 – “By repeatedly applying the load in this way, for example, the plastic deformation progresses effectively in a short time as compared with the case where the load of 10 kN is continuously applied for a long time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught 
Regarding Claim 10:  The reference of Yoon discloses:
“A method for predicting deformation of a battery module, caused by swelling of a secondary battery, the battery module having at least one secondary battery in a module case” (Here the change in the thickness if the battery is the equivalent of swelling - Fig. 2; para 0008 – “the present disclosure is directed to providing an apparatus and a method for measuring a thickness of a secondary battery cell, which are capable of measuring and predicting a change in the thickness of the secondary battery cell, or a behavior of the secondary battery cell, when the secondary battery cell is in actual use or in storage”), the method comprising:
“deriving a relationship between a thickness change amount and a reaction force for a single secondary battery” (para 0065 – “The apparatus for measuring a thickness of the secondary battery cell according to an exemplary embodiment may be used to observe the changes in the thickness of the secondary battery cell 10 and the behavior thereof while the secondary battery is in the state of being in actual use”; para 0066 – “while the secondary battery cell 10 is being charged or discharged, the controller 60 may determine (i.e. derive a relationship) a thickness measurement value of the secondary battery cell 10 and a measurement value of the pressurization force applied to the pressurizing plate 30 (i.e. a reaction force), using the measurement means 51, 53 continuously or intermittently
“deriving a relationship between a load applied to the module case and a width change amount of the module case” (para 0066 – “the controller 60 (i.e. a case evaluation module) may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force (i.e. a load applied to the module case) of the secondary battery cell 10, and the changing behavior of the thickness (i.e. a width change amount of the module case) and the pressurization force according to the measuring conditions”; para 0075 – “the controller 60 may determine a distance L2 between the driving block 42 and the pressurizing plate 30 using the measurement means 51, and then determine an expanded thickness t2 of the secondary battery cell 10 with the equations described above using the determined distance L2, and H0, L0, t0 stored in the memory 62, and store the expanded thickness t2 in the memory 62”).
The reference of Yoon is silent on “predicting a deformation amount of the battery module by using the relationship between the thickness change amount and the reaction force of the secondary battery, and the relationship between the load and the width change amount of the module case.”
However, the reference of Bonhomme in the similar field of endeavor of the battery life estimation, discloses:

“predicting a deformation amount of the battery module by using the relationship between the thickness change amount and the reaction force of the secondary battery” present embodiments provide systems and methods for life estimation for lithium ion battery modules based on mechanical forces generated by the battery cells (e.g., due to swelling”) (i.e. prediction module); para 0068 – “when the battery module 28 ages (e.g., experiencing more and more battery cycles), the swelling force may have a general trend of increase with respect to the life time (or number of battery cycles) (i.e. predicting a deformation amount of the battery module) … As illustrated, FIG. 10 includes a first curve 134 reflecting the change of the swelling force at the maximum state of change of battery cycles with respect to the life time of the battery module 28. Similarly, FIG. 10 also includes a second curve 136 reflecting the change of the swelling force at the minimum state of change of battery cycles with respect to the life time of the battery module 28. Both of the first curve 134 and the second curve 136 may have a generally increasing trend with respect to the life time of the battery module 28.” (i.e. using the relationship between the thickness change amount and the reaction (or swelling) force of the secondary battery); Claim 6 – “the force gauge is positioned externally relative to a casing of the battery cell and configured to measure the force along a direction of the swelling of the cell stack”).
Both references of Yoon and Bonhomme are silent on “the relationship between the load and the width change amount of the module case”.
However, the reference of Yamamoto discloses:
“the relationship between the load and the width change amount of the module case” (Here the laminated body is the equivalent of the module case – para 0007 – “The flat plate battery and the end plate are laminated and the same. A load is repeatedly applied to the laminated body in the thickness direction, and then the laminated body is restrained”; Fig. 5; para 0018 – “Next, the effectiveness of repeated loading will be described. The present inventor repeatedly applied a load to one of the laminated secondary batteries and investigated the change in the thickness thereof (i.e. the relationship between the load and the width change amount of the module case). For example, when a load of up to 10 kN was repeatedly applied to a secondary battery called a 308-type cell, the thickness changed as shown in FIG. [5]. The thickness before applying the load was about 16 mm, and it was compressed to about 14.2 mm by the first load as shown in the graph d1. After that, when the load was returned to 0, it returned to about 15.1 mm, which is the starting point of the second graph d2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for predicting deformation of a battery module, disclosed by Yoon/Bonhomme combination, as taught by Yamamoto, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.
Regarding Claim 11:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
The reference of Yoon further discloses:
“wherein the relationship between the thickness change amount and the reaction force is derived in a singular curve form” (Here the measurements stored by the controller in the memory, can be at any time plotted as a single curve - para 0066 – “the controller 60 (i.e. the cell evaluation module) may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10, and the changing behavior of the thickness and the pressurization force according to the measuring conditions” (i.e. the relationship between the thickness change amount and the reaction force)).
Regarding Claim 12:  The Yoon/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 11 (see the rejection for Claim 11).
The reference of Yamamoto further discloses:
“wherein the relationship between the load and the width change amount of the module case is derived in a singular curve form” (Here Fig. 5 shows several single curves for the relationship between the load and the width change amount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme combination, as taught by Yamamoto, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.
Regarding Claim 14:  The Yoon/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 11 (see the rejection for Claim 11).

“wherein the battery module includes a plurality of secondary batteries” (Figs. 4-6 and 8), and
“the relationship between the thickness change amount and the reaction force for a single secondary battery is converted into a relationship between the thickness change amount and the reaction force for all secondary batteries included in the battery module, and a deformation amount of the battery module is predicted by using the converted relationship between the thickness change amount and the reaction force for all secondary batteries” (Figs. 6-10; para 0010 – “The battery module also includes a force gauge in mechanical communication with the cell stack and configured to measure a force generated by a swelling of the cell stack. The battery module also includes a control module configured to receive data indicative of the force and to estimate a remaining usable life of the battery module based on the data” (i.e. the relationship between the thickness change amount and the reaction force for a single secondary battery); para 0029 – “present embodiments provide systems and methods for life estimation for lithium ion battery modules based on mechanical forces generated by the battery cells (e.g., due to swelling”); para 0068 – “when the battery module 28 ages (e.g., experiencing more and more battery cycles), the swelling force may have a general trend of increase with respect to the life time (or number of battery cycles)” (i.e. predicts a deformation amount of the battery module by using the converted relationship between the thickness change amount and the reaction force for all secondary batteries, which is clearly shown in Fig.8); para 0031 – “a force-measuring device or sensor, such as a force transducer, may be coupled externally to a casing of one or more lithium ion battery cells in a lithium ion battery module. The force-measuring device may measure the force collectively generated by the one or more lithium ion battery cells (e.g., from swelling) and applied to the casing of the one or more lithium ion battery cells” (i.e. a relationship between the thickness change amount and the reaction force for all secondary batteries included in the battery module)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught by Bonhomme, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.
Regarding Claim 15:  The Yoon/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
The reference of Bonhomme further discloses:
-	“wherein the secondary battery is provided to stand vertically and arranged to be stacked in a lateral direction in the module case” (see Figs. 4-6 and 8), and
-	“wherein a relationship between a width change amount and a load applied to right and left sides of the module case is derived” (Fig. 8 shows the swelling pronounced on both sides of secondary batteries; para 0010 – “The battery module also includes a force gauge in mechanical communication with the cell stack and configured to measure a force generated by a swelling of the cell stack”; para 0031 – “a force-measuring device or sensor, such as a force transducer, may be coupled externally to a casing of one or more lithium ion battery cells in a lithium ion battery module. The force-measuring device may measure the force collectively generated by the one or more lithium ion battery cells (e.g., from swelling) and applied to the casing of the one or more lithium ion battery cells” (i.e. a relationship between a width change amount and a load applied to right and left sides of the module case)).
Regarding Claim 16:  The Yoon/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
The reference of Bonhomme further discloses:
“wherein the module case includes two end plates having a plate shape and respectively located at both ends of the secondary battery in a stacking direction” (Fig. 4; para 0055 – “left and the right retaining walls 90, 88 for assembly”), and
“wherein a relationship between a width change amount and a load applied to the end plates is derived” (para 0066 – “the controller 60 (i.e. the case evaluation module) may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10 (i.e. derives a relationship), and the changing behavior of the thickness and the pressurization force according to the measuring conditions” (i.e. between a width change amount and a load applied  to the end plates); para 0075 – “the controller 60 may determine a distance L2 between the driving block 42 and the pressurizing plate 30 using the measurement means 51, and then determine an expanded thickness t2 of the secondary battery cell 10 with the equations described above using the determined distance L2, and H0, L0, t0 stored in the memory 62, and store the expanded thickness t2 in the memory 62”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught by Bonhomme, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.

Regarding Claim 17:  The Yoon/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
The reference of Yamamoto further discloses:
”wherein the width change amount of the battery module and the load applied to the module case is predicted as the deformation amount of the battery module” (Fig. 5; Here the laminated body is the equivalent of the module case – para 0007 – “The flat plate battery and the end plate are laminated and the same. A load is repeatedly applied to the laminated body in the thickness direction, and then the laminated body is restrained”; Fig. 5; Here the prediction can be made using the curves on Fig. 5; para 0018 – “Next, the effectiveness of repeated loading will be described. The present inventor repeatedly applied a load to one of the laminated secondary batteries and investigated the change in the thickness thereof. For example, when a load of up to 10 kN was repeatedly applied to a secondary battery called a 308-type cell, the thickness changed as shown in FIG. [5] (i. e. the change in thickness is the equivalent of the deformation amount). The thickness before applying the load was about 16 mm, and it was compressed to about 14.2 mm by the first load as shown in the graph d1. After that, when the load was returned to 0, it returned to about 15.1 mm, which is the starting point of the second graph d2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught by Yamamoto, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.
Regarding Claim 18:  The Yoon/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
The reference of Yamamoto further discloses:
”further comprising: comparing the deformation amount of the battery module with a reference value stored in advance” (Here the reference value is 10 kN mentioned in the quote - para 0021 – “By repeatedly applying the load in this way, for example, the plastic deformation progresses effectively in a short time as compared with the case where the load of 10 kN is continuously applied for a long time”).
.
Allowable Subject Matter
Claims 4 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach or suggest the limitation “the prediction module checks an intersecting point of the singular curve derived by the cell evaluation module and the singular curve derived by the case evaluation module, and predicts a deformation amount of the battery module by using the checked intersecting point” as found in Claims 4 and 13. The closest prior art sources found are: 
JP4581481B2 to Yamamoto et al. (Yamamoto). The reference of Yamamoto teaches the singular curve derived by the relationship between the load and the width change amount of the module case, but does not teach an intersecting point of two singular curves, predicting a deformation amount of the battery module by using the checked intersecting point.
NPL reference of Oh et al. (Oh et al., “Phenomenological force and swelling models for rechargeable lithium-ion battery cells”, Journal of Power Sources, 2016, 310 pp. 118-129) teaches the singular curve, showing the relationship between the force .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20200251788 (systems, method and devices for health monitoring of an energy storage device); US20190056456 (sealed secondary battery control method); US20160340669 (secondary battery module); and US20130268466 (system for predicting lifetime of a battery).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Arleen M. Vazquez, can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYUDMILA ZAYKOVA-FELDMAN/
Examiner
Art Unit 2865

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862